                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                          Master Case No. 5:15-CV-00013-BR

                                               )
 IN RE: NC SWINE FARM                          )
 NUISANCE LITIGATION                           )          ORDER
                                               )
                                               )
                                               )
                                               )
                                               )
THIS DOCUMENT RELATES TO:
ALL CASES


       It appearing to the Court that the parties have jointly requested a stay pending resolution

of the appeal in Joyce McKiver v. Murphy-Brown LLC, Case No. 19-1019 (4th Cir.) (the

“McKiver Appeal”), it is hereby ORDERED that all discovery, pre-trial, and trial proceedings

before this Court in the above-captioned cases are STAYED. This stay shall remain in place

until further order of the Court.

       It is further ORDERED that the parties shall report to the Court to facilitate scheduling of

a status conference within ten (10) days after the Fourth Circuit issues its decision in the

McKiver Appeal.

       This 3 June 2019.




                                       __________________________________
                                                  W. Earl Britt
                                                  Senior U.S. District Judge
